UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 19, 2016 The First of Long Island Corporation (Exact name of the registrant as specified in its charter) New York 001-32964 11-2672906 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 10 Glen Head Road, Glen Head, New York (Address of principal executive offices) (Zip Code) (Registrant’s telephone number) - (516) 671-4900 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c) Item 5.07. Submission of Matters to a Vote of Security Holders. On April 19, 2016, The First of Long Island Corporation held its Annual Meeting of Stockholders. At the Annual Meeting, stockholders considered and voted on the following matters, with a breakdown of the votes cast set forth below. 1. The election of directors. FOR WITHHELD Broker Non-Vote Paul T. Canarick Alexander L. Cover Stephen V. Murphy Peter Quick Eric J. Tveter 2. A non-binding, advisory vote to approve the compensation paid to the Corporation's named executive officers . FOR AGAINST ABSTAIN Broker Non-Vote 3. To approve The First of Long Island Corporation 2016 Cash Incentive Plan. FOR AGAINST ABSTAIN Broker Non-Vote 4. To ratify the appointment of Crowe Horwath LLP as the Corporation's independent registered public accounting firm for the fiscal year ending December 31, 2016. FOR AGAINST ABSTAIN SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The First of Long Island Corporation (Registrant) Dated: April 22, 2016 By: /s/ William Aprigliano William Aprigliano Senior Vice President &Chief Accounting Officer (principalaccounting officer)
